AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
District of Alaska

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

895 Ocean Drive Loop, Homer, Alaska, 99603

Case No. 3:21-mj-00237-MMS

SY

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A, incorporated here by reference.

located in the District of Alaska , there is now concealed (identify the

person or describe the property to be seized):

See Attachment B, incorporated here by reference.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
W evidence of a crime;
& contraband, fruits of crime, or other items illegally possessed;

& property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. §1752(a)(1) & (2) Knowingly enter or remain and with intent to impede or disrupt the orderly conduct

and 40 U.S.C. §5104(e)(2)(D) | of Government business or official functions. Unlawfully entry at any of the Capitol
& (G) Buildings with the intent to impede, disrupt or disturb session of Congress

The application is based on these facts:

See attached Affidavit in Support of Search Warrant.

wt Continued on the attached sheet.

1 Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Sworn to telephonically and signed electronically.

Date: April 22, 2021

 

City and state: Anchorage, Alaska Hon. Matthew M. Scoble, United States Magistrate Judge
Printed name and tiile

Case 3:21-mj-00237-MMS Document 6 Filed 04/22/21 Page 1 of 1
